DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 claims “if a first program written in the source language is converted to a second program written in a target language.....”.  See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed".  Therefor if the source language is not converted to a second language then the steps of claim 1 are never performed, particularly in light of generating meta information associated with runtime verification based on the block information and the annotation and the block information is associated with the contingent limitation.  Therefore as claimed, claim 1 is currently rejected for being indefinite. 

Claims 2-15 are rejected for being dependent in rejected claim 1. 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor  associated with runtime verification based on the block information and the annotation”.  This limitation is currently unclear to the examiner.   It is unclear what “associated with runtime verification” means, since a runtime verification is never performed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C 101 for not falling within one of the four statutory categories of invention.  Claims 1-15 are directed “A computer readable medium”.  When read in light of the present specification, “The computer readable storage medium includes volatile and non-volatile media, transitory, and non-transitory media…”  See pages 31-32. “A transitory, propagating signal like Nuitjen’s is not a ‘process, machine, manufacture, or composition of matter.’   . . .  Thus, such a signal cannot be patentable subject matter.”  In re Nuitjen, 84 USPQ2d 1495 (CAFC 2007).  Thus, as currently drafted claims 1-15 are directed to a signal and are non-statutory subject matter.  



Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a abstract idea without significantly more. The claim 1 recites “generating block information for a first program by analyzing the first program”, “inserting an annotation in the second program” and “generating meta information”. If the claim, under it broadest reasonable interpretation, covers the performance of the limitation in the mind but the recitation of generic computer components, then it e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, 839 F.3d at 1139, 120 USPQ2d at 1474 (holding that claims to the mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper").  Therefore the steps above recite an abstract idea.
None of the additional elements integrate the judicial exception into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore claim 1 is not patent eligible.

	Claim 2 claims, “performing runtime verification”. Nothing in the claimed elements preclude the steps from practically being performed in the mind and none of the additional elements integrate the judicial exception into a practical application.  If the claim, under it broadest reasonable interpretation, covers the performance of the limitation in the mind but the recitation of generic computer components, then it fall within the “Mental Process” grouping of abstract ideas.  
 
Claims 3-7, claim additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  See MPEP 2016.05(e).
Claims 8-15, contain additional limitations of the abstract idea.  Nothing in the claimed elements preclude these steps from practically being performed in the mind and none of the additional elements integrate the judicial exception into a practical application.  If the claim, under it broadest reasonable interpretation, covers the performance of the limitation in the mind but the recitation of generic computer components, then it fall within the “Mental Process” grouping of abstract ideas.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Conlon et al. (US 2016/0350204 A1).

As per claim 1, Conlon et al. teaches the invention as claimed including, “A computer readable medium containing a computer program,
wherein the computer program includes commands which cause a computer to execute steps, the steps comprising:

Conlon et al. teaches translating a software program from a first programming language to a second programming language and verifying the translation (0010).  Also see 0019.  0031.  Interaction data (block information) is captured between the first program and an external service to generate test data to be used during verification (0010).  Interaction data refers to information that flows between a computer program and a external service when the program is executing.  Interaction data includes input data and corresponding output data that is produced based on the input data (0018).  Since the interaction data includes input data and output data that is produced based on the input data, the examiner interprets this to be the block information. Also see paragraphs 0032-0033 and 0046-0047.  The examiner further states that it would have been well known and obvious for this to be only done if the first programming language is translated (converted) to a second programming language, because the system requires a verification of the translation performed (paragraph 0010).  If the code is never translated then there would be nothing to verify and there would be no need to generate interaction data. 
“inserting an annotation into the second program, wherein the annotation includes information on at least one source line, which is included in the first program, associated with at least one target line included in the second program; and”
The first program and the second program are instrumented (annotation).  When executed in parallel the second instrumentation code facilitates a comparison of program flow and in-program data at equivalent lines of code between the first program and the second program (0034).  The first program and the second program are executed in parallel.  Program flow and in-program data at equivalent lines of code between the first program and the second program are compared during the parallel execution of the programs (0010). The method includes instrumenting the first program and the second program with second instrumentation code to facilitate the comparing of the program flow and the in-program data between the two programs (0053).
“generating meta information associated with runtime verification based on the block information and the annotation.”
The first program and second program are executed using captured interaction data (block information) (0048).  The first program and the second program are instrumented (annotation).  When executed in parallel the second instrumentation code facilitates a comparison of program flow and in-program data at equivalent lines of code between the first program and the second program (0034).  During execution of the two programs in parallel, data is collected representing program flow from the first program and from the second program (meta information associated with the block information and the annotation).  The program flow may include statement flow.  In-program data (metadata) is also collected form the first and second program.  The in-program data may include program variables (metadata) for example (0050).

As per claim 2, Conlon et al. further teaches, “The computer readable medium of claim 1, wherein the steps further comprise:
when receiving a runtime verification performing command, performing runtime verification on the first program and the second program based on the meta information.”
As the two programs execute in parallel, program flow and in-program data are compared (on a line-for-line basis) and execution results are generated (0066).  Execution results show that there is a mismatch between the two programs, the execution results may be analyzed to determine errors (runtime verification based on the meta information) in the translation process (0067).  Also see 0036 and 0054

As per claim 3, Conlon et al. further teaches, “The computer readable medium of claim 1, wherein the block information comprises respective identification information on at least one block included in the first program and respective information on at least one variable included respectively in the at least one block.”
Conlon et al. teaches translating a software program from a first programming language to a second programming language and verifying the translation (0010).  Also see 0019.  0031.  Interaction data (block information) is captured between the first program and an external service to generate test data to be used during verification (0010).  Interaction data refers to information that flows between a computer program and a external service when the program is executing (block).  Interaction data includes input data and corresponding output data that is produced based on the input data (variables) (0018).  Also see paragraphs 0032-0033 and 0046-0047

As per claim 4, Conlon et al. further teaches, “The computer readable medium of claim 1, wherein the annotation comprises location information of the at least one source lines in the first program and information on a block including the at least one source lines in the first program.”
The first program and the second program are instrumented.  When executed in parallel the second instrumentation code facilitates a comparison of program flow and in-program data at equivalent lines of code between the first program and the second program. (0034).  During execution of the two programs in parallel, data is collected representing program flow from the first program and from the second program.  The program flow may include statement flow.  In-program data is also collected form the first and second program.  The in-program data may include program variables for example (0050).  Program flow and in-program data are compared at equivalent lines of code between the first program and the second program during execution to generate execution results and verify an accuracy of the translated version (0051-0052).  The method includes instrumenting the first program acilitate the comparing of the program flow and the in-program data between the two programs (0053).  As the two programs execute in parallel, program flow and in-program data are compared (on a line-for-line basis) and execution results are generated (0066).  Program flow refers to going from one line of code (or program statement) to another during execution of a program.  (0015).  In-program data refers to data that is generate within a program when executing (0016).

As per claim 5, Conlon et al. further teaches, “The computer readable medium of claim 3, wherein when the at least one blocks includes a first block, the meta information comprises block identification information associated with the first block, information on at least one source variable included in the first block, and statement information for at least one statement associated respectively with the at least one source variables.”
 Interaction data (block information) is captured between the first program and an external service to generate test data to be used during verification (0010).  Interaction data refers to information that flows between a computer program and an external service when the program is executing.  Interaction data includes input data and corresponding output data that is produced based on the input data (source variable) (0018).  Also see paragraphs 0032-0033 and 0046-0047. 
The first program and second program are executed using captured interaction data (block information) (0048).  The first program and the second program are instrumented (annotation).  When executed in parallel the second instrumentation code facilitates a comparison of program flow and in-program data at equivalent lines of code between the first program and the second program (0034).  During execution of the two programs in parallel, data is collected representing program flow from the first program and from the second program (meta information associated with the block information and the annotation).  The program flow may include statement flow.  In-program data is also collected form the first and second program.  The in-program data may include program variables (metadata) for example (0050).  As the two programs execute in parallel, program flow and in-program data are compared (on a line-for-line basis) and execution results are generated (0066).  Program flow refers to going from one line of code (or program statement) to another during execution of a program.  (0015).  In-program data refers to data that is generate within a program when executing (0016).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wong et al. (US 2020/0225915 A1), teaches receiving a request indicating that a first portion of code of a first code type is to be converted to a first portion of code of a second type (Abstract).  Rules are validated and the second code type is generated (figure 4).  However Wong et al. does not teach the invention as clamed. 
Venkatasubramanian et al. (US 2015/0178104 A1), teaches a system to validate translated guest code in a dynamic binary translator.  A validator determines a state divergence status of the second translation based on a comparison between the first host machine and the second host machine state (abstract).  However Venkatasubramanian et al. does not teach the invention as claimed. 
Pesarese et al. (US 2017/0139690 A1), teaches a transcompile that coverts source code into a abstract syntax tree (AST) and then converts the AST in a target source code language (0033).  However Pesarese does not teach the invention as clamed. 
	Kudriavtsev et al. (US 2018/0275977 A1), teaches a method for converting a computer program source code from a first high level language to a functionally equivalent second high level language different from the first high level language (abstract).  Kudriavtsev et al. teaches a metadata generator for use in supporting generation of the new source code and associating the new source code with the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 


/MARK A GOORAY/               Examiner, Art Unit 2199                                                                                                                                                                                         

/LEWIS A BULLOCK  JR/               Supervisory Patent Examiner, Art Unit 2199